Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner agrees with the findings presented in the 10/9/18 Written Opinion of the International Searching Authority # PCT/FR2018/051515, dated 10/9/2018 (translation provided herein).  Specifically the closest prior art observed was:
a)WO 2016/016388: Which teaches a method for forming a prepreg for a CMC further comprising forming a slurry  containing 10-40 vol% ceramic powder (based on total slurry), 10-20wt% glycerol (only based on the total weight of ceramic powder), 0-2 wt% binder, and balance water (see, for example, abstract).  Such relative amounts of liquid medium compound (glycerol) and oxide particles do not anticipate nor overlap the claimed ranges collectively when further viewed within the full context of the claims.
b) WO 2017/220727: Which teaches a method for forming a prepreg for a CMC further comprising forming a slip  containing 10-40 vol% ceramic powder (based on total slip), 21-35 wt% glycerol (but only based on the total weight of ceramic powder, not the slip as a whole), and balance water (see, for example, abstract).  Such relative amounts of liquid medium compound (glycerol) and oxide particles do not anticipate nor overlap the claimed ranges collectively when further viewed within the full context of the claims.
c) US4983422: Which teaches a method of forming an impregnated preform for aluminum oxide ceramic composites further comprising forming a slurry of 50 wt% alumina and 50 wt% liquid alumina precursor (wherein the precursor is taught to possess 90-50% of a mixture of water and alcohol (alcohol 
d) The examiner further cites US 2014/0200130: Which teaches a method of forming CMC prepregs further comprising wherein the pre-ceramic matrix is taught to possess a polyol such as glycerol  of at most 20% of the total weight of the oxide based pre-ceramic matrix (See, for example, abstract, [0032]).  Such relative amounts of liquid medium compound (glycerol) and particles do not anticipate nor overlap the claimed ranges collectively when further viewed within the full context of the claims.
Therefore the prior art does not adequately teach the respective amounts of liquid medium compound and the ceramic oxide particles as presently claimed within a method of the full scope of the claims, nor sufficient motivation / predictability to alter the relative amounts to fit into the scope of the claim.  Therefore the claims as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712